Title: From James Madison to John Graham, [ca. 21 August 1810]
From: Madison, James
To: Graham, John


[ca. 21 August 1810]
Mr. Gelston declines the service, & Mr. Joel Roberts Poinsett, now in N. York will undertake it; but, to guard agst. contingencies, the documents may leave a blank for the name, to be filled by Mr. Gallatin, to whom they may be inclosed. The alterations wished in the new form are noted. The blanks for Peru & Chili are to be filled with the ports of consequence, nearest the seats of Govt. If the information desired, on this point can not be obtained at Washington, the blanks may be left to be filled at N. York. The Agency for the 3 destinations must of course be in 3 distinct commissions. A passport in the usual form is to be added to the other documents. Mr. P. will proceed by way of Rio Janeiro. He will need be a good conveyance therefore, for communications to Mr. Sumpter, who should be apprized from the Dept. of State, with P.s. object, and requested to favor his passage to & reception at Buennos Ayres, by letters of introduction &c. & who shd. take a copy of Mr. P’s Cypher, & correspond with him. An Advance of $1500 will be proper, to be accounted for by Mr. P. under reason: exps.
